Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/06/2022 has been entered. Claims 1-2, 4-7, 10, 13-19, and 22-24 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 06/13/2022.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
Note that functional limitations are emphasized in italics hereinafter.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, claim 24 recites “the sensor is configured to detect at least one detectable parameter by transferring an aliquot…” in lines 1-2. Since claim 1 recites “a liquid handling robot” and “a sensor”,  it is unclear if the “sensor” is performing the “transferring” or if the “liquid handling robot” is performing the “transferring”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 10, 13-15, 17, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20150133307 A1) in view of Liu et al. (US 9394537 B2).
Regarding claim 1, Zhang teaches a system (abstract) for conducting discretized continuous directed evolution simultaneously in a plurality of samples (abstract teaches systems and computer program products implementing methods of directed evolution), the system comprising:
 a plurality of receptacles (paragraph [0250], teach “microtiter plate” which comprise wells), each receptacle capable of containing a sample comprising cells and for liquid exchange, wherein one or more of the receptacles comprises one or more horizontally transferable nucleic acids (paragraph [0234] teach a microwell containing DNA; paragraph [0250] teaches wells can test a single variant and teaches assays involving nucleic acids; paragraph [0015] teach directed evolution involving oligonucleotides; it appears that the nucleic acids are capable of being horizontally transferable, i.e. the nucleic acids are capable of moving between organisms by means other than by parent to offspring transfer); 
a liquid handling robot (paragraphs [0250]-[0251] teach a high throughput screening system is employed that automate all sample and reagent pipetting, liquid dispensing, timed incubation, and final readings of the microplate in detectors appropriate for an assay) capable of performing liquid exchange in one or more receptacles in the plurality of receptacles to facilitate a mixing of the samples; and 
a sensor (paragraph [0232] teach a “detector” that detects a fluorescent signal; paragraph [0234] teach an ISFET ion sensor, which indicates a reaction has occurred) capable of detecting at least one detectable parameter of one or more of the samples.
While Zhang teaches a computer system (paragraph [0006]), Zhang fails to teach the system further comprising a feedback controller configured to make at least one real-time adjustment in the one or more samples in the plurality of receptacles based upon the at least one detectable parameter.
Liu teaches systems for continuous evolution of nucleic acids (abstract). Liu teaches cells maintained at constant cell density are continuously fed into a lagoon by a pump along with chemical inducers with a flow rate (column 6, lines 17-20). Liu teaches a computer-controlled optimization of flow rate for the current activity level in real-time (column 34, lines 57-59). Liu teaches a heater and thermostat for controlling the temperature (column 44, lines 56-61). Liu teaches a controller for regulation of inflow and outflow rates wherein a fluorescent marker is tracked to govern flow rate to keep the total infected population constant (column 43, lines 6-11). Liu teaches adjusting flow rate to keep the system flowing as fast as possible without risk of vector washout by visually tracking the fluorescent infected cells (column 43, lines 12-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Liu to provide a feedback controller configured to make at least one real-time adjustment in one or more samples in the plurality of receptacles based upon the at least one detectable parameter. Doing so would improve control, automation, and regulation of the system as taught by Liu.
Note that the functional recitations that describe the system, the plurality of receptacles, the liquid handling robot, and the sensor are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use (see MPEP 2114).
Note that the samples are not positively recited structurally and are interpreted as an intended use of the claimed system.
Alternatively, if it is determined that Zhang fails to teach wherein one or more of the receptacles comprises one or more horizontally transferable nucleic acids, Liu teaches systems for continuous directed evolution of nucleic acids (abstract). Liu teaches methods and vectors for the transfer of a gene of interest from cell to cell are well known in the art and include, for example, infection of suitable host cells with a viral vector (e.g., bacterial cells with a bacteriophage vector, mammalian cells with a retroviral vector, e.g., a vesicular stomatitis virus vector or a lentiviral vector), transfer of plasmids via bacterial conjugation, or intentional lysis of a cell comprising a gene of interest and uptake of naked DNA by a nearby cell (column 2, lines 28-35). Liu teaches a phage vector is provided that comprises a gene of interest to be evolved for phage-assisted continuous evolution (column 2, lines 52-60).
Since Liu teaches directed evolution utilizing nucleic acids, similar to Zhang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to provide wherein one or more of the receptacles comprises one or more horizontally transferable nucleic acids. Doing so would utilize well known vectors for the transfer of nucleic acid, e.g. gene,  which would have a reasonable expectation of successfully being used for directed evolution as taught by Liu.
Regarding claim 2, note that “mixing” is interpreted as a functional limitation and is given patentable weight to the extent which effects the structure of the claimed apparatus. Since Zhang’s liquid handling robot is capable of sample and reagent pipetting and liquid dispensing (paragraphs [0250]-[0251]), Zhang’s liquid handling robot is capable of facilitating mixing, wherein mixing is within one of the plurality of receptacles. Thus, Zhang teaches all of the limitations of claim 2.
Regarding claim 4, Zhang further teaches wherein the sensor is capable of detecting the at least one detectable parameter of the one or more samples while the one or more samples are in the plurality of receptacles (paragraph [0232] teach a “detector” that detects a fluorescent signal; paragraph [0234] teaches a microwell well containing a template DNA strand and teaches an ISFET ion sensor, which indicates a reaction has occurred).
Regarding claim 5, Zhang further teaches wherein the at least one detectable parameter determines a characteristic of the one or more samples in the plurality of receptacles (paragraph [0232] teach a “detector” that detects a fluorescent signal; paragraph [0234] teach an ISFET ion sensor, which indicates a reaction has occurred).
Regarding claim 6, Zhang further teaches wherein the sensor is capable of detecting one or more of: absorbance, luminescence, and fluorescence in the one or more of the samples in the plurality of receptacles (paragraph [0232] teach a “detector” that detects a fluorescent signal).
Regarding claim 7, while Zhang teaches a sensor (paragraph [0232] teach a “detector” that detects a fluorescent signal; paragraph [0234] teaches a microwell well containing a template DNA strand and teaches an ISFET ion sensor, which indicates a reaction has occurred) Zhang fails to explicitly teach wherein the sensor is constructed and arranged as an integrated plate reader configured to determine the at least one detectable parameter of the one or more of the samples in the plurality of receptacles.
Liu teaches a sensor is constructed and arranged as an integrated plate reader configured to determine at least one detectable parameter of one or more of the samples in the plurality of receptacles (column 52, lines 44-50 teaches 96-well assay plate and plate reader to measure fluorescence at multiple time points). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Liu to provide the sensor is constructed and arranged as an integrated plate reader configured to determine the at least one detectable parameter of the one or more of the samples in the plurality of receptacles. Doing so would utilize known sensors used with microtiter/microwell plates, as taught by Liu, which would have a reasonable expectation of successfully detecting at least one parameter of the one or more samples in the plurality of receptacles. 
Regarding claim 10, Zhang in view of Liu fail to teach wherein the at least one real-time adjustment comprises adjusting a condition in one or more of the samples in the plurality of receptacles.
Liu teaches a heater and thermostat for controlling the temperature (column 44, lines 56-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang in view of Liu to further incorporate the teachings of Liu to provide the at least one real-time adjustment comprises adjusting a condition in the one or more of the samples in the plurality of receptacles. Doing so would allow for regulation of temperature as taught by Liu, which would improve control of the overall system when conducting discretized continuous directed evolution.
Regarding claim 13, Zhang in view of Liu fail to teach wherein the feedback controller is configured to adjust the one or more samples in the plurality of receptacles in real time by adding an inducing agent to the one or more samples in the plurality of receptacles.
Liu teaches cells maintained at constant cell density are continuously fed into a lagoon by a pump along with chemical inducers with a flow rate (column 6, lines 17-20). Liu teaches a computer-controlled optimization of flow rate for the current activity level in real-time (column 34, lines 57-59). Liu teaches a controller for regulation of inflow and outflow rates wherein a fluorescent marker is tracked to govern flow rate to keep the total infected population constant (column 43, lines 6-11). Liu teaches adjusting flow rate to keep the system flowing as fast as possible without risk of vector washout by visually tracking the fluorescent infected cells (column 43, lines 12-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang in view of Liu to further incorporate the teachings of Liu to provide wherein the feedback controller is configured to adjust the one or more samples in the plurality of receptacles in real time by adding an inducing agent to the one or more samples in the plurality of receptacles. Doing so would allow for optimization of the flow rate in real-time, as taught by Liu. Furthermore, doing so would improve regulation of population size and maximizing the flow rate without risk of a vector washout as taught by Liu.
Regarding claim 14, Zhang further teaches the system further comprising at least one temperature element (paragraph [0256] teaches a temperature controlled incubator) capable of selectively modulating a temperature of the one or more of the samples in the plurality of receptacles.
Regarding claim 15, Zhang fails to teach wherein the feedback controller is configured to activate the at least one temperature element in real-time based at least in part on a temperature of the one or more samples in the plurality of receptacles.
Liu teaches a heater and thermostat for controlling the temperature (column 44, lines 56-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Liu to provide wherein the feedback controller is configured to activate the at least one temperature element in real-time based at least in part on a temperature of the one or more samples in the plurality of receptacles. Doing so would allow for regulation of temperature as taught by Liu, which would improve control of the overall system when conducting discretized continuous directed evolution.
Regarding claim 17, Zhang further teaches wherein the liquid handling robot is capable of dispensing a bacteriophage solution into the one or more receptacles in the plurality of receptacles (paragraph [0251] teach a system that automate sample and reagent pipetting and liquid dispensing, thus is capable of the claimed functional limitation).
Regarding claim 22, Zhang further teaches wherein the sensor is capable of detecting at least one parameter of all of the plurality of samples within the plurality of receptacles (paragraph [0232] teach a “detector” that detects a fluorescent signal; paragraph [0234] teach an ISFET ion sensor, which indicates a reaction has occurred).
Regarding claim 23, while Zhang teaches each well of a microtiter plate can be used to run a separate assay (paragraph [0250]), Zhang in view of Liu fail to explicitly teach wherein the feedback controller is configured to make at least one real-time adjustment in all of the plurality of samples in the plurality of receptacles based upon the at least one detectable parameter.
Liu teaches systems for continuous evolution of nucleic acids (abstract). Liu teaches cells maintained at constant cell density are continuously fed into a lagoon by a pump along with chemical inducers with a flow rate (column 6, lines 17-20). Liu teaches a computer-controlled optimization of flow rate for the current activity level in real-time (column 34, lines 57-59). Liu teaches a heater and thermostat for controlling the temperature (column 44, lines 56-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang in in view of Liu to further incorporate the teachings of Liu to provide wherein the feedback controller is configured to make at least one real-time adjustment in all of the plurality of samples in the plurality of receptacles based upon the at least one detectable parameter. Doing so would improve control, automation, and regulation of the system as taught by Liu. Furthermore, doing so would allow for regulation of all of the wells of a microtiter plate and thus improve methods performed with the system.
Regarding claim 24, Zhang further teaches wherein the sensor is capable of detecting at least one parameter by transferring an aliquot of each of the one or more samples in the plurality of receptacles into a separate detection receptacle, and wherein the sensor is configured to detect the at least one parameter of the transferred aliquot while the transferred aliquot is in the detection receptacle (paragraph [0232] teach a “detector” that detects a fluorescent signal; paragraph [0234] teach an ISFET ion sensor, which indicates a reaction has occurred).
Note that “transferring an aliquot…” is interpreted as functional limitations and are given patentable weight to the extent which effects the structure of the claimed apparatus. Since Zhang’s liquid handling robot is capable of sample and reagent pipetting and liquid dispensing (paragraphs [0250]-[0251]), Zhang’s liquid handling robot is capable of transferring an aliquot of each of the one or more samples in the plurality of receptacles into a separate detection receptacle. Thus, Zhang teaches all of the limitations of claim 24.
Note that the aliquot and the separate detection receptacle are not positively recited structurally and are interpreted as an intended use of the claimed system.

Claims 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Liu as applied to claim 1 above, and further in view of Lapham et al. (US 20160045918 A1).
Regarding claim 16, Zhang in view of Liu fails to teach wherein the liquid handling robot further comprises one or more reservoirs, wherein each reservoir is capable of holding an independently selected liquid exchange fluid.
Lapham teaches a high-throughput sample processing system (abstract) comprising sample processing plates (paragraph [0049]; Fig. 5, element 504) and a liquid handling robot (Fig. 5), element 502. Lapham teaches the liquid handling robot comprises one or more reservoirs (Fig. 5, interpreted as element 15; paragraph [0102], “reservoir” is being broadly interpreted as the fluid valve(s) 512). Lapham teaches the reservoir are configured to allow liquid to be pulled from one or more fluid reservoirs which may include a variety of fluids, such as washes, reagents, rinses etc. (paragraph [0102]; Fig. 5, elements 514, 516). Lapham teaches the scalability of these reservoirs helps allow for unattended operation of the system during operation (paragraph [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang in view of Liu to incorporate the teachings of Lapham to provide the liquid handling robot further comprises one or more reservoirs, wherein each reservoir is capable of holding an independently selected liquid exchange fluid. Doing so would utilize known constructions of liquid handling robots in the art, as taught by Lapham, which would have a reasonable expectation of successfully providing a fluid to the liquid handling robot and also allow for unattended operation of the system during operation, thus improving automation of the system.
Regarding claim 18, note that “the independently selected liquid exchange fluid” not positively recited structurally and are interpreted as an intended use of the claimed system. The one or more reservoir of Zhang in view of Liu and Lapham, as stated above in claim 16, is capable of holding any liquid, such as an independently selected liquid exchange fluid comprises an inducing agent. Thus, Zhang in view of Liu and Lapham teach all of the limitations of claim 18.
Regarding claim 19, Zhang in view of Lapham fails to teach wherein the one or more reservoirs has at least four ports including a first port to fluidly couple the one or more reservoirs to a water line, a second port to fluidly couple the one or more reservoirs to a cleaning fluid line, a third port to fluidly couple the one or more reservoirs to a liquid exchange fluid line, and a fourth port to fluidly couple the one or more reservoirs to a drain line.
Lapham teaches the reservoir (Fig. 5, element 512) is configured to allow liquid to be pulled from one or more fluid reservoirs (paragraph [0102]). Lapham teaches the reservoir (512) comprises multiple ports (Fig. 5 shows element 502 and fluid reservoirs 514 and 516 connected to element 512, which implies the presence of at least three ports for fluid connection). Lapham teaches any number of fluid solutions may be used in processing a sample in a high-throughput sample processing system, such as a suspension solution, deionized water, non-deionized water, a lysis solution, a wash solution, an elution solution, an assay solution, or a reactive reagent (paragraph [0045]). Lapham teaches the scalability of these reservoirs helps allow for unattended operation of the system during operation (paragraph [0102]).
Since Lapham teaches the use of multiple ports to fluidly couple to fluid reservoirs, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang in view of Lapham to further incorporate the teachings of Lapham to provide wherein the one or more reservoirs has at least four ports including a first port to fluidly couple the one or more reservoirs to a water line, a second port to fluidly couple the one or more reservoirs to a cleaning fluid line, a third port to fluidly couple the one or more reservoirs to a liquid exchange fluid line, and a fourth port to fluidly couple the one or more reservoirs to a drain line. Doing so would improve ability of the system to utilize different fluids and thus improve automation of the overall system. Furthermore, it would have been obvious to one of ordinary skill in the art through routine experimentation to have a reservoir with four ports capable of fluidly coupling to different lines to increase the versatility of the system when used with processes that require a plurality of different fluids (See MPEP 2144.05 (II)(A)).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Liu and Lapham as applied to claim 16 above, and further in view of Turpin (US 3645142 A).
Regarding claim 19, if it is determined that it is not obvious to modify Zhang in view of Liu and Lapham as discussed above (see above claim 19 rejection), Turpin teaches a pipette system (abstract; Fig. 1) comprising a reservoir (Fig. 1a, valve 7) comprising four ports (Fig. 1a).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang in view of Lapham to incorporate the teachings of Turpin to provide wherein the one or more reservoirs has at least four ports including a first port to fluidly couple the one or more reservoirs to a water line, a second port to fluidly couple the one or more reservoirs to a cleaning fluid line, a third port to fluidly couple the one or more reservoirs to a liquid exchange fluid line, and a fourth port to fluidly couple the one or more reservoirs to a drain line. Doing so would improve ability of the system to utilize different fluids and thus improve automation of the overall system. Furthermore, it would have been obvious to one of ordinary skill in the art to modify Zhang in view of Lapham to have a reservoir with four ports capable of fluidly coupling to different lines to increase the versatility of the system when used with processes that require a plurality of different fluids.

   Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually (see page 8 of Remarks regarding Liu), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, while Zhang teaches a computer system (paragraph [0006]), Zhang fails to teach the system further comprising a feedback controller configured to make at least one real-time adjustment in the one or more samples in the plurality of receptacles based upon the at least one detectable parameter.
Liu teaches systems for continuous evolution of nucleic acids (abstract). Liu teaches cells maintained at constant cell density are continuously fed into a lagoon by a pump along with chemical inducers with a flow rate (column 6, lines 17-20). Liu teaches a computer-controlled optimization of flow rate for the current activity level in real-time (column 34, lines 57-59). Liu teaches a heater and thermostat for controlling the temperature (column 44, lines 56-61). Liu teaches a controller for regulation of inflow and outflow rates wherein a fluorescent marker is tracked to govern flow rate to keep the total infected population constant (column 43, lines 6-11). Liu teaches adjusting flow rate to keep the system flowing as fast as possible without risk of vector washout by visually tracking the fluorescent infected cells (column 43, lines 12-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Liu to provide a feedback controller configured to make at least one real-time adjustment in one or more samples in the plurality of receptacles based upon the at least one detectable parameter. Doing so would improve control, automation, and regulation of the system as taught by Liu. Thus, there is suggestion/motivation wherein one of ordinary skill in the art would have modified Zhang to incorporate the teachings of Liu to arrive at the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY H NGUYEN/Examiner, Art Unit 1798          

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797